Citation Nr: 0907070	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  02-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a schedular rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1968 to May 1972.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a January 2002 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, increased the rating for PTSD from 30 to 50 percent.  
In October 2002, the Veteran requested a Travel Board 
hearing.  In March 2003, he withdrew the hearing request.  In 
October 2004, the Board remanded the case for further 
development.  An April 2005 rating decision increased the 
rating for PTSD to 70 percent, effective from December 7, 
2004.  The Veteran did not express disagreement with the 
effective date assigned.  Hence, the only issue remaining is 
whether he is entitled to a schedular rating in excess of 70 
percent for PTSD (since a total disability rating based on 
individual unemployability (TDIU) is already assigned).  In a 
decision issued in October 2005, the Board denied the 
Veteran's claim for a schedular rating in excess of 70 
percent.  The Veteran appealed that decision to the Court.  
In August 2007, the Court issued an order and memorandum 
decision that set aside the Board decision and remanded the 
matter on appeal for readjudication consistent with the 
instructions outlined in its memorandum decision.  In March 
2008, the claim was remanded for further development of the 
evidence.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms productive of 
total occupational and social impairment.


CONCLUSION OF LAW

A schedular 100 percent rating is warranted for the Veteran's 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.3, 4.7, 4.21, 4.126, 4.130, Code 9411 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.   However, inasmuch as the determination below 
constitutes a full grant of the claim, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice content or timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 100 percent evaluation 
for PTSD requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In that regard the 
Board notes that the 100 percent rating being assigned is the 
maximum schedular rating for PTSD, and that any effective 
date questions are downstream matters that require initial RO 
consideration.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

The Veteran has a TDIU rating based on his service-connected 
PTSD.  It is also noteworthy that, partially based on his 
PTSD, he receives Social Security Administration disability 
benefits.  Hence, the evidence shows that he has total 
occupational impairment resulting from PTSD.  What remains to 
be shown is whether his PTSD is also produces total social 
impairment.  The Board finds that the record supports that it 
does.

Specifically, December 2004 VA treatment records reflect that 
the Veteran is very paranoid and distrusting of his 
girlfriend.  A September 2005 VA treatment note indicates he 
was distrustful of his family to the point of paranoia.  In a 
May 2008 statement, his girlfriend stated that he walks 
around the house with his baseball bat in the dark always 
thinking that someone is there; she believed he was becoming 
even more paranoid.  

December 2004 VA treatment records show that his ability to 
concentrate was getting worse and that his intellectual 
functioning was in the average range.  On July 2008 VA 
examination it was noted his impairment in thought process 
and communication was quite severe.

December 2005 VA treatment records note the Veteran barely 
left the house and that he did not attend Christmas 
activities with his family.  An April 2007 VA treatment note 
indicates he had no interest in significant activities; he 
felt detached and estranged from other people.  A May 2008 
statement from his girlfriend states that the Veteran is very 
difficult to be around and that he does not get along with 
many people.  She noted that he has not had any relationship 
with his daughter for about three years and that he does not 
want anything to do with his sisters and their children.  She 
went to family gatherings by herself, but did not go to such 
gatherings very often because the Veteran always thought that 
she was betraying him when she went out without him.  
The Veteran's girlfriend also has reported that he argues a 
lot with their son and is verbally abusive.  On July 2008 VA 
examination, the Veteran stated he had difficulty controlling 
his temper and would often explode verbally.

In her May 2008 statement, the Veteran's girlfriend noted 
that she has to argue with him to wash his clothes and that 
he does not like to take a shower or wash himself.  She 
indicated they constantly argue over these hygiene issues.  

In viewing these symptoms of social impairment in a light 
most favorable to the Veteran, and resolving all reasonable 
doubt in his favor, the Board finds that his PTSD is 
manifested by symptoms productive of total occupational and 
social impairment.  Hence, a 100 percent schedular rating is 
warranted.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


